Citation Nr: 0922841	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1943 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is legally blind, but his blindness is due to 
non-service-connected diabetic retinopathy.

2.  The Veteran is a patient in a nursing home at least 
partially due to service-connected disabilities.  

3.  The Veteran's service-connected disorders render him 
unable to care for most of his daily personal needs or to 
protect himself from the hazards and dangers incident to his 
daily environment without the assistance of others.


CONCLUSION OF LAW

The criteria for special monthly compensation due to the need 
for regular aid and attendance are met.  38 U.S.C.A. §§ 
1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently service-connected for residuals of 
gunshot wounds (GSW) to his bilateral thighs (rated as 60 
percent disabling respectively) and his right hand (rated as 
10 percent disabling) for a combined disability rating of 90 
percent.  The Veteran was also awarded a total disability 
rating based on individual unemployability in June 2000.

The Veteran filed a claim indicating he was admitted as a 
patient into a nursing home in December 2006 based largely on 
his service-connected disabilities.

Entitlement to aid and attendance benefits is based on a 
showing that due to service-connected disability, the 
claimant is (1) blind, or nearly blind(2) a patient in a 
nursing home, or (3) establishes an actual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a). 38 C.F.R. §§ 3.350, 3.351. 

At the outset, the Board notes that the Veteran is legally 
blind due to diabetic retinopathy, but his blindness is not 
service-connected and, therefore, may not support an award 
for aid and attendance benefits here.  

With regard to the second entitlement determination method, 
the evidence unequivocally indicates the Veteran is indeed a 
patient in a nursing home.  The first pertinent inquiry then 
is whether the Veteran's nursing home status is due to his 
service-connected disabilities.  Giving the Veteran the 
benefit of the doubt, the Board concludes it is. 

The Veteran submitted a nursing home certificate along with 
his claim, including a physician's statement indicating the 
Veteran requires assistance in getting dressed and keeping 
clean due to diagnoses including end-stage chronic 
obstructive pulmonary disease (COPD), diabetes mellitus, type 
II, diabetic retinopathy (causing legal blindness), 
hypertension, peripheral neuropathy, hyperlipedmia, and 
decreased upper and lower extremities strength and range of 
motion.  With the exception of his decreased strength and 
range of motion of the lower extremities, the majority of the 
diagnosed conditions are non-service-connected disabilities. 

In contrast, however, the VA outpatient clinic also assessed 
the Veteran for eligibility for nursing home placement in May 
2007 and concluded the Veteran did require nursing home 
placement because of his GSW injuries, all service-connected.  
The May 2007 treatment record indicates specifically as 
follows:

The Veteran requires help at least 60% of the time 
with activities of daily life such as toileting, 
eating and transferring.  Without receiving 
assistance this Veteran's activities of daily life 
would not be completed.

The Veteran, in support of his claim, submitted various 
statements from his private physicians Dr. Fife and Dr. 
Verhey.  In April 2007, Dr. Verhey emphasized the Veteran's 
non-service-connected disabilities as his main inhibitor for 
daily functioning without assistance.  Chronic pain was 
noted, but primarily, Dr. Verhey indicated the Veteran's need 
for aid and attendance was due to COPD, diabetes, 
hypertension and coronary artery disease (CAD), all non 
service-connected disabilities.

Dr. Fife, in contrast, indicated in a July 2007 statement 
that the Veteran's stay in the nursing home is due largely to 
his "significant orthopedic history," to include GSW 
residuals, prosthesis in his left hip, significant 
degenerative disc disease and chronic pain.  In an April 2008 
statement, however, Dr. Fife indicates the Veteran requires 
24-hour nursing service for end stage COPD, diabetes 
mellitus, and poor vision.  Dr. Fife further noted assistance 
was also needed for musculoskeletal pain, gun-shot related, 
but it did not appear this was the Veteran's primary reason 
for being in a nursing home.  Most recently, in an April 2008 
statement, Dr. Fife clarified his opinion indicating the 
Veteran required the aid of a walker and the assistance of 
another person to ambulate for two main reasons, to include 
his poor vision (not service related) and his musculoskeletal 
injuries of the lower body (service related).  

Overall, the medical evidence reveals the Veteran is in a 
nursing home for significant disabilities that are both 
service-related and non-service-related.  Medical evidence 
differs on whether the Veteran's service-connected 
disabilities are the primary reason for his required 24-hour 
nursing service.  At the very least, however, the evidence is 
in equipoise.  As such, the Veteran is entitled to the 
benefit of the doubt and the Board concludes aid and 
attendance benefits are warranted in light of the Veteran's 
need for 24-hour nursing services at a nursing home.  

The Board also finds noteworthy, even if the Veteran were not 
in a nursing home, entitlement to aid and attendance benefits 
would still be warranted based on the objective medical 
evidence indicating the Veteran requires the regular 
assistance of another person for most of the activities of 
daily living and for protection against the hazards or 
dangers incident to daily life due to his service-connected 
disabilities. 38 C.F.R. § 3.351(c)(3). 

With regard to establishing aid and attendance benefits under 
the third (3) entitlement determination method, the elements 
considered include: the inability, due to service- connected 
disability, to perform such tasks as to dress and undress 
oneself, to maintain ordinary cleanliness, to feed oneself, 
to attend to the wants of nature, or to have such physical or 
mental incapacity that the care or assistance on a regular 
basis of another person to protect the Veteran from hazards 
or dangers incident to his daily environment is necessary.  
38 C.F.R. § 3.352(a). 

As indicated above, the Veteran clearly requires aid and 
assistance to dress and undress, maintain ordinarily 
cleanliness and for assistance with ambulation.  The medical 
evidence, however, differs on whether the Veteran's service-
connected disabilities are the primary reasons for needing 
aid and assistance with these tasks.  It is clear, however, 
that the Veteran's service-connected residuals from GSWs 
inhibit the Veteran's ability to walk without assistance as 
well as other basic daily activities.  While the Veteran may 
have other non-service related disabilities exacerbating his 
dependence on others, the Board finds the medical evidence 
reasonably supports the conclusion the Veteran's service-
connected disabilities alone would likely still require 
regular aid and attendance. 

As such, the Board concludes the preponderance of the 
evidence is for the Veteran's claim and special monthly 
compensation for aid and attendance is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  In light of the favorable 
decision here, the Board concludes any VCAA deficiencies are 
non-prejudicial. 


ORDER

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person is 
granted, subject to the laws and regulations governing 
monetary awards.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


